

117 HCON 38 IH: Expressing support for the NATO alliance and increased alliance cooperation on opportunities and challenges.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 38IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Panetta (for himself, Mr. Meeks, Mr. Connolly, Mr. Deutch, Mr. Moulton, Mr. Bacon, Mr. Kinzinger, Mr. Upton, Mr. Gallagher, and Mr. Fitzpatrick) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing support for the NATO alliance and increased alliance cooperation on opportunities and challenges.Whereas the North Atlantic Treaty Organization (NATO) came into being through the North Atlantic Treaty, which entered into force on April 4, 1949, between the United States of America and the other founding members of the North Atlantic Treaty Organization, and has served as a pillar of international peace and stability, a critical component of United States security, and a deterrent against adversaries and external threats;Whereas Congress has repeatedly supported and affirmed that—(1)NATO is one of the most successful military alliances in history, deterring the outbreak of another world war, protecting the territorial integrity of its members, and seeing the Cold War through to a peaceful conclusion;(2)NATO remains the foundation of United States foreign policy to promote a Europe that is whole, free, and at peace;(3)the United States is solemnly committed to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty; and(4)each alliance member ought to honor the decision at the NATO Wales Summit in 2014 to spend at least 2 percent of that country’s gross domestic product on defense by 2024;Whereas it is the policy of the United States—(1)to remain a member in good standing of NATO;(2)to continue to work with NATO members to meet their 2014 Wales Defense Investment Pledge commitments; and(3)to support robust United States funding for the European Deterrence Initiative, which increases the ability of the United States and its allies to deter and defend against aggression;Whereas the United States should take every action to reinforce its global reputation as a country that fully complies with its obligations under the international treaties to which it is a party; andWhereas NATO was founded on the principles of democracy, individual liberty, and the rule of law: Now, therefore, be itThat Congress—(1)recognizes the contributions to the national security of the United States and other alliance members derived from international treaties and alliances;(2)supports the President’s reaffirmation of the United States commitment to Article 5 and to NATO collective defense based on shared democratic values; (3)calls for—(A)robust United States leadership within NATO;(B)coordination with steadfast allies and partners on shared peace and security concerns; and(C)continued United States engagement to assist NATO allies in meeting their burden-sharing targets;(4)supports increased cooperation on new and persistent threats to democratic institutions from Russia and other competitors, as well as to critical global challenges like climate change and the COVID–19 pandemic; and(5)supports increased cooperation and dialogue relating to how the alliance may modernize, pursue new opportunities, and address potential internal threats to democracy.